
      
        DEPARTMENT OF COMMERCE
        National Oceanic and Atmospheric Administration
        50 CFR Part 648
        [I.D. 092903A]
        New England Fishery Management Council; Public Meeting
        
          AGENCY:
          National Marine Fisheries Service (NMFS), National Oceanic and Atmospheric Administration (NOAA), Commerce.
        
        
          ACTION:
          Public meeting.
        
        
          SUMMARY:
          The New England Fishery Management Council (Council) will hold a special one-day Council meeting on October 21, 2003, to consider actions affecting New England fisheries in the exclusive economic zone (EEZ). 
        
        
          DATES:
          The meeting will be held on Tuesday, October 21, 2003, and will begin at 9 a.m.
        
        
          ADDRESSES:
          The meeting will be held at the Holiday Inn, One Newbury Street, Peabody, MA 01960; telephone (978) 535-4600.  Requests for special accommodations should be addressed to the New England Fishery Management Council, 50 Water Street, Mill 2, Newburyport, MA 01950; telephone (978) 465-0492.
        
        
          FOR FURTHER INFORMATION CONTACT:
          Paul J. Howard, Executive Director, New England Fishery Management Council, (978) 465-0492.
          Tuesday, October 21, 2003

          Following introductions, the Council will review, consider and respond to comments submitted in response to Draft Amendment 13 to the Northeast Multispecies Fishery Management Plan and its Draft Supplemental Environmental Impact Statement.  Final decisions on the Amendment 13 alternatives are scheduled to occur on November 4-6, 2003. In addition, the Council will consider and approve recommendations for Spiny Dogfish specifications for the 2004-2005 fishing year.
          Although other non-emergency issues not contained in this agenda may come before this Council for discussion, those issues may not be the subject of formal action during this meeting.  Council action will be restricted to those issues specifically listed in this notice and any issues arising after publication of this notice that require emergency action under section 305(c) of the Magnuson-Stevens Act, provided that the public has been notified of the Council's intent to take final action to address the emergency.
          Special Accommodations

          This meeting is physically accessible to people with disabilities.  Requests for sign language interpretation or other auxiliary aids should be directed to Paul J. Howard (see ADDRESSES) at least 5 days prior to the meeting date.
          
            Dated:   September 29, 2003.
            Bruce C. Morehead,
            Acting Director, Office of Sustainable Fisheries, National Marine Fisheries Service.
          
        
      
      [FR Doc. 03-25027 Filed 10-1-03; 8:45 am]
      BILLING CODE 3510-22-S
    
  